                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                         Before the Honorable Steven C. Yarbrough
                                                      Initial Appearance
Case Number:                20-mj-1879                            UNITED STATES vs. COHOE
                                                                                            9:53 am – 9:54 am & 10:09 am –
Hearing Date:               11/4/2020                             Time In and Out:
                                                                                            10:13 am
Courtroom Deputy:           K. Dapson                             Courtroom:                Hondo
                                                                                            Stephen Taylor for this hearing
Defendant:                  Kaylin Allyssa Cohoe                  Defendant’s Counsel:
                                                                                            only
AUSA:                       Jack Burkhead                         Pretrial/Probation:            A. Galaz
Interpreter:                                                      Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
☒     Set for Preliminary/Detention Hearing                       on Friday, November 06, 2020      @ 9:30 am
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
☒     Defendant detained pending hearing
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
      Pursuant to the Due Process Protections Act, Court confirms the United States obligation to produce all exculpatory
☒
      evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
☐     Matter referred to    for Final Revocation Hearing
☐
